         Case 4:17-cv-00436-RCC Document 34 Filed 12/10/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   G.A., a minor, by and through her parent,)       No. CV 17-436-TUC-JAS
     Lara Scott,                              )
10                                            )
                    Plaintiffs,               )
11                                            )                ORDER
     vs.                                      )
12                                            )
     Tanque Verde Unified School District, )
13                                            )
                    Defendant.                )
14
15            A judge has a duty to disqualify himself for the reasons specified in 28 U.S.C. § 455(b).
16   He shall also disqualify himself to avoid the appearance of impropriety or if his impartiality
17   could be reasonably questioned, whether or not such impartiality actually exists. 28 U.S.C.
18   §455(a). See also Code of Conduct for United States Judges, Canons 2 and 3. The Court has
19   reviewed this case file and finds that it is advisable to recuse itself pursuant to 28 U.S.C. § 455.
20            Accordingly,
21            IT IS HEREBY ORDERED that this case be randomly reassigned by the Clerk of the
22   Court.
23            DATED this 10th day of December, 2018.
24
25
26
27
28
          Case 4:17-cv-00436-RCC Document 34 Filed 12/10/18 Page 2 of 2



 1
 2
 3
                              NOTICE TO COUNSEL FROM CLERK
 4
             Pursuant to the above Order directing the Clerk to reassign this action, this case has
 5
     been randomly reassigned to U.S. District Judge Collins. On all documents subsequently
 6
     filed in this case, please substitute the initials RCC after the case number in place of the
 7
     initials of the prior Judge so that the case number will read:
 8
     CV 17-436-TUC-RCC.
 9
10           This is very important because documents are routed to the assigned Judge by means
11   of the initials.
12
13    ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL BY DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
